            Case 1:20-cv-09171-LLS Document 8 Filed 03/22/21 Page 1 of 26




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SISTER E. JONES BEY,
                           Plaintiff,                              20-CV-9171 (LLS)
                    -against-
                                                       ORDER OF DISMISSAL WITH LEAVE
DANA LA CASSE, et al.,                                          TO REPLEAD

                           Defendants.


LOUIS L. STANTON, United States District Judge:

       Plaintiff, who is proceeding pro se and in forma pauperis (IFP), filed this complaint

alleging that Defendants violated her federally protected rights. By order dated December 10,

2020, the Court directed Plaintiff to amend her complaint to address deficiencies in her original

pleading. Plaintiff filed an amended complaint on January 27, 2021, and the Court has reviewed

it. The action is dismissed for the reasons set forth below, but the Court grants Plaintiff leave to

replead some of her claims.

                                    STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or any portion of the complaint,

that is frivolous or malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);

see Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must

also dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

       While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
           Case 1:20-cv-09171-LLS Document 8 Filed 03/22/21 Page 2 of 26




F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff filed her original complaint under the Court’s federal question and diversity

jurisdiction, 28 U.S.C. §§ 1331 and 1332, against the City of New York; Dana La Casse, Child

Protection Specialist with the New York City Administration for Children’s Services (ACS); and

Vicknell Powell, Plaintiff’s landlord. In that complaint, Plaintiff alleged that false reports lodged

with the New York State Office of Children and Family Services Registry resulted in ACS

initiating an abuse or neglect action against her in Bronx County Family Court, and ACS

employees entering her home without permission. Plaintiff further alleged that her landlord was a




                                                   2
           Case 1:20-cv-09171-LLS Document 8 Filed 03/22/21 Page 3 of 26




“co-conspirator” in the ACS matter and also stole her mail, harassed her, and attempted to

unlawfully evict her.

       By order dated December 10, 2020, the Court directed Plaintiff to amend her complaint.

Construing Plaintiff’s constitutional claims as arising under 42 U.S.C. § 1983, the Court held

that: (1) Plaintiff had failed to allege facts suggesting that the ACS employees had violated her

constitutional rights; (2) Plaintiff had failed to state a claim against New York City because she

had not alleged that the events giving rise to this action resulted from a municipal policy, custom,

or practice; and (3) Plaintiff had failed to allege facts showing that her landlord had conspired

with the other defendants, or that the Court had diversity jurisdiction over any state law claims.

The order further noted, without deciding, that the Court was likely precluded from intervening

in ongoing Family Court proceedings. 1

       In response to the Court’s order, Plaintiff filed an amended complaint against the

following defendants: the City of New York; ACS and ACS employees Dana La Casse, Brenda

Ramirez, Vanessa Williams, and Barbara Daniely; the New York City Police Department

(NYPD), NYPD Sgt. Beckett, and Police Officers Hidalgo, Almonte, Solomon, and Canales; the

State of New York; Suffolk County Family Court Referee Andrea Amoa and Judge Paul

Hensley; Bronx Family Court Judge Ronna Gordon-Galchus; Plaintiff’s landlord, Vicknell

Powell and Powell’s daughter, Jane Doe Powell (the Powells); and the father of Plaintiff’s eldest




       1
         In her complaint, Plaintiff referred to a § 1983 complaint that she has pending in the
United States District Court for the Eastern District of New York. See Bey v. Antoine, No. 19-
CV-1877 (E.D.N.Y. filed Mar. 27, 2019) (amended complaint alleging, among other things, that
in May 2018, employees of ACS and the NYPD unlawfully entered her Brooklyn apartment,
removed her children pursuant to a court order, falsely arrested her, and used excessive force
against her). (Id. ECF 9.)


                                                 3
          Case 1:20-cv-09171-LLS Document 8 Filed 03/22/21 Page 4 of 26




child (P.J.Z-B) and his wife, William Pierce and Shanta Pierce (the Pierces). (ECF 7.) The

amended complaint contains the following allegations.

       Plaintiff resides at the Lyric Playhouse Moorish Sudbury Model Institute in the Bronx.

The father of Plaintiff’s eldest child and his wife (the Pierces), who live in Suffolk County, New

York, violated a Bronx County Family Court order by taking P.J.Z-B “hostage” and unlawfully

restricting Plaintiff’s access to P.J.Z-B. The Pierces then initiated a new custody action in the

Suffolk County Family Court and gave false information to that court. Suffolk County Family

Court Referee Amoa and Judge Hensley are unlawfully exercising jurisdiction over the custody

dispute, and Bronx County Family Court Judge Gordon-Galchus wrongly denied Plaintiff’s

petition for a writ of habeas corpus seeking P.J.Z-B’s return.

       Plaintiff’s landlord and daughter (the Powells) stole Plaintiff’s packages and other mail;

opened up an account in Plaintiff’s name with Consolidated Edison; hired a man to enter

Plaintiff’s apartment through a window; directed a woman on September 24, 2020, to knock on

Plaintiff’s door and “verbally assault” her after Plaintiff “made a complaint about her unlawfully

entering [Plaintiff’s] home without written notice or consent”; cursed at Plaintiff and her other

children, who are 13, 12, and 8 years of age; sprayed the children with a “peppered substance”;

took Plaintiff’s photograph without permission while she was feeding the hungry; sent letters

containing scandalous allegations about Plaintiff to the state child abuse registry and also filed

false reports in an attempt to have Plaintiff’s children kidnaped; and called the police and falsely

claimed that Plaintiff’s children were home unsupervised and “hurt.” At one point, Vicknell

Powell approached Plaintiff with a kitchen knife, which led Plaintiff to fear for her life.




                                                  4
             Case 1:20-cv-09171-LLS Document 8 Filed 03/22/21 Page 5 of 26




         Plaintiff asserts claims against the Powells of slander, libel, fraud, mail tampering,

harassment, assault and battery, identity theft, interference with Plaintiff’s business interests, and

discrimination on the basis of nationality, family size, religion, and source of income.

         On July 30, 2020, while Plaintiff was “running errands,” Sgt. Beckett and Police Officers

Almonte, Hidalgo, and Doe came to Plaintiff’s home in response to the 911 call, allegedly made

by Powell, reporting that Plaintiff’s three younger children were home unsupervised and were

injured or in need of assistance. (Id. at 7.) According to Plaintiff, the police officers unlawfully

entered her home and traumatized the children by threatening them with ACS intervention. (Id.)

Plaintiff does not allege that the children were removed from the home on that occasion, and she

does not explain what else, if anything, happened in response to the police call. Officer Canales

took no action in response to Plaintiff’s report that Vicknell Powell had threatened her with a

knife.

         La Casse from ACS twice came to Plaintiff’s home, and Plaintiff told her that the reports

of neglect or abuse were false and retaliatory. ACS employees (La Casse, Ramirez, Daniely, and

Williams) tried unsuccessfully to get a court order to enter Plaintiff’s home until October 6,

2020, when the Bronx County Family Court issued an ex parte order allowing such entry without

prior notice to Plaintiff. 2 Plaintiff asserts without explanation that the pending Eastern District

case creates a “conflict of interest” in connection with this case.

         Plaintiff seeks the following relief: an order of protection against the Pierces; an order

directing ACS to “cease” its “11-year investigation” into her family; an order to have the family

court proceedings consolidated and transferred to this Court; an apology from city employees for



         2
         The Bronx County Family Court proceedings involving ACS appear to be unrelated to
the custody matter in that court between Plaintiff and the Pierces.


                                                   5
          Case 1:20-cv-09171-LLS Document 8 Filed 03/22/21 Page 6 of 26




committing fraud against her; the transfer of the title of the building where Plaintiff resides from

Powell to the Lyric Playhouse Moorish Sudbury Model Institute; the firing of all the family court

officials; and millions of dollars in damages from all Defendants.

                                           DISCUSSION

A.     The Court must abstain from intervening in child custody matters

       The Court construes Plaintiff’s request that the ongoing proceedings in Bronx and

Suffolk County Family Courts be consolidated and transferred to this District as a request for this

Court to either intervene in or take over child custody proceedings. But this Court cannot

consider those claims because of the domestic relations abstention doctrine.

       In 1990, in American Airlines, Inc. v. Block, the United States Court of Appeals for the

Second Circuit instructed federal district courts to abstain from exercising federal-question

jurisdiction over claims involving domestic-relations issues, so long as those claims could be

fully and fairly determined in the state courts. See 905 F.2d 12, 14 (2d Cir. 1990) (holding that

federal district court should abstain from exercising its federal-question jurisdiction over claims

in which it is “asked to grant a divorce or annulment, determine support payments, or award

custody of a child . . . .”) (internal quotation marks and citation omitted).

       Two years after the Second Circuit issued its decision in American Airlines, the Supreme

Court of the United States held, in Ankenbrandt v. Richards, that a previously recognized

exception to the federal district courts’ subject-matter jurisdiction “divests the federal courts of

power to issue divorce, alimony, and child custody decrees” in actions brought under a federal

district court’s diversity jurisdiction. 504 U.S. 689, 703 (1992).

       In Deem v. DiMella-Deem, the Second Circuit held that regardless of the Supreme

Court’s holding in Ankenbrandt, its own previous holding in American Airlines remains good

law. 941 F.3d 618, 621 (2d Cir. 2019). Thus, “[a]lthough the domestic relations ‘exception’ to


                                                  6
          Case 1:20-cv-09171-LLS Document 8 Filed 03/22/21 Page 7 of 26




subject matter jurisdiction recognized by the Supreme Court in Ankenbrandt . . . does not apply

in federal-question cases, the domestic relations abstention doctrine articulated in American

Airlines does.” Id. (emphasis in original). Federal district courts must therefore abstain from

exercising their federal-question jurisdiction over claims involving domestic-relations issues and

dismiss those types of claims for lack of jurisdiction when they are asserted under diversity

jurisdiction. See id. at 621-24.

       Plaintiff asserts claims under the Court’s federal-question jurisdiction and asks this Court

to either vacate or overturn family court orders, or to otherwise intervene in custody proceedings.

But unless Plaintiff can show that there is an obstacle that prevents her from receiving a full and

fair determination of the issues in the state courts, this Court must abstain from exercising its

federal-question jurisdiction over her claims arising from family court’s orders and their

enforcement. See Deem, 941 F.3d at 621-25 (affirming sua sponte dismissal under domestic

relations abstention doctrine).

B.     Section 1983 claims against the named defendants

       1. Private defendants (the Pierces and the Powells)

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege both that: (1) a right

secured by the Constitution or laws of the United States was violated, and (2) the right was

violated by a person acting under the color of state law, or a “state actor.” West v. Atkins, 487

U.S. 42, 48-49 (1988).

       “Because the United States Constitution regulates only the Government, not private

parties, a litigant claiming that his constitutional rights have been violated must first establish

that the challenged conduct constitutes state action.” Flagg v. Yonkers Sav. & Loan Ass’ n, 396

F.3d 178, 186 (2d Cir. 2005) (internal quotation marks omitted); see also Tancredi v. Metro. Life




                                                  7
          Case 1:20-cv-09171-LLS Document 8 Filed 03/22/21 Page 8 of 26




Ins. Co., 316 F.3d 308, 312 (2d Cir. 2003) (“ A plaintiff pressing a claim of violation of his

constitutional rights under § 1983 is thus required to show state action.” ).

       Plaintiff makes no allegations that the Pierces, who are private individuals, acted under

color of state law. They therefore cannot be held liable under § 1983. And Plaintiff’s

unsupported allegation that Powell was a “co-conspirator” with ACS is insufficient to show that

Powell should be deemed a state actor for purposes of § 1983 liability. See, e.g., McKnight v.

Middleton, 699 F.Supp.2d 507, 531 (E.D.N.Y. 2010) (dismissing Section 1983 claims when the

plaintiff asserted no factual basis for allegations that private actors were acting in a conspiracy

with state actors to deprive the plaintiff of constitutional rights) aff’d, 434 F. App’x 32 (2d Cir.

2011) (summary order).

       Accordingly, any § 1983 claims asserted against the Pierces and the Powells are

dismissed for failure to state a claim on which relief may be granted.

       2. ACS, the NYPD, and the City of New York

       The Court must dismiss Plaintiff’s claims against ACS and the NYPD because as

agencies of the City of New York, they are not entities that can be sued. N.Y. City Charter ch.

17, § 396 (“[A]ll actions and proceedings for the recovery of penalties for the violation of any

law shall be brought in the name of the city of New York and not in that of any agency, except

where otherwise provided by law.”); Friedman v. N.Y.C. Admin. For Children’s Servs., 502 F.

App’x 23, 27 n.3 (2d Cir. 2012) (summary order) (ACS is not a suable entity); Jenkins v. City of

New York, 478 F.3d 76, 93 n.19 (2d Cir. 2007) (the NYPD is not a suable entity); see also

Emerson v. City of New York, 740 F. Supp. 2d 385, 395 (S.D.N.Y. 2010) (“[A] plaintiff is

generally prohibited from suing a municipal agency.”).

       Plaintiff also names the City of New York. As noted in the December 10, 2020 order to

amend, however, when a plaintiff sues a municipality under § 1983, such as the City of New


                                                  8
           Case 1:20-cv-09171-LLS Document 8 Filed 03/22/21 Page 9 of 26




York, the plaintiff must show that the municipality itself caused the violation of the plaintiff’s

rights, see Connick v. Thompson, 563 U.S. 51, 60 (2011), by alleging facts showing (1) the

existence of a municipal policy, custom, or practice, and (2) that the policy, custom, or practice

caused the violation of the plaintiff’s constitutional rights. Jones v. Town of East Haven, 691

F.3d 72, 80 (2d Cir. 2012); see Bd. of Cnty. Comm’rs of Bryan Cnty. v. Brown, 520 U.S. 397,

403 (1997) (internal citations omitted).

       The amended complaint does not provide facts showing that a policy, custom, or practice

of the City of New York has caused violations of her federal constitutional rights. The Court

therefore also dismisses Plaintiff’s § 1983 claims against the City of New York.

       3. Employees of ACS and the NYPD

       i. ACS Employees

       The Court held in its prior order that Plaintiff’s allegations against the ACS employees

did not state a viable § 1983 claim. (ECF 4.) The allegations in the amended complaint do not

change this analysis. Plaintiff alleges that Defendants entered her home under a court order, and

that court proceedings are ongoing. These facts do not suggest that the ACS Defendants entered

her home unlawfully. See Smith v. Tkach, 19-3240, 2021 WL 485724 (2d Cir. Feb. 10, 2021)

(seizure of children by social services under court order did not state a claim under the Fourth or

Fourteenth Amendment) (summary order). If the Family Court issues a final decision with which

Plaintiff disagrees, her remedy is to appeal to the New York State Supreme Court, Appellate

Division, rather than filing a civil rights action. 3 See McKithen v. Brown, 481 F.3d 89, 96 (2d



       3
          While the Court is not dismissing on this ground, at least some of Plaintiff’s claims are
time-barred. Plaintiff alleges that ACS has been investigating her family for 11 years. The statute
of limitations for § 1983 claims is found in the “general or residual [state] statute [of limitations]
for personal injury actions,” Owens v. Okure, 488 U.S. 235, 249-50 (1989). In New York, that
period is three years. See Pearl v. City of Long Beach, 296 F.3d 76, 79-80 (2d Cir. 2002). Section


                                                  9
         Case 1:20-cv-09171-LLS Document 8 Filed 03/22/21 Page 10 of 26




Cir. 2007) (noting that federal district courts are not authorized to exercise appellate jurisdiction

over state court judgments).

       ii. NYPD officers

       Ordinarily, the Fourth Amendment requires that state officials, such as the police, obtain

a warrant based on probable cause before entering a home to conduct a search or to seize an

individual. See Wilson v. Layne, 526 U.S. 603, 610–11 (1999); Weyant v. Okst, 101 F.3d 845,

852 (2d Cir.1996). The Fourth Amendment forbids the government from conducting

unreasonable searches, and “physical entry of the home is the chief evil” the Fourth Amendment

was designed to deter. Payton v. N.Y., 445 U.S. 573, 585 (1980) (“the Fourth Amendment has

drawn a firm line at the entrance to the house. Absent exigent circumstances, that threshold may

not reasonably be crossed without a warrant.”) Accordingly, “[t]he Fourth Amendment generally

prohibits a warrantless entry into an individual's home.” Callahan v. City of New York, 90

F.Supp.3d 60, 69 (E.D.N.Y.2015); see also United States v. Elliott, 50 F.3d 180, 185 (2d

Cir.1995) (“A warrantless search is per se unreasonable ... subject only to a few specifically

established and well-delineated exceptions.”) (internal quotation omitted).

       For the warrantless entry of a home to be rendered reasonable despite the presumption to

the contrary, it must “meet an exception to the warrant requirement.” Anthony v. City of New

York, 339 F.3d 129, 135 (2d Cir. 2003). Exigent circumstances exist permitting warrantless entry

if law enforcement has probable cause to believe that a person is “seriously injured or threatened

with such injury.” Brigham City v. Stuart, 547 U.S. 398, 403 (2006); Chamberlain Estate of

Chamberlain v. City of White Plains, 960 F.3d 100, 105–06 (2d Cir. 2020) (officers may enter




1983 claims generally accrue when a plaintiff knows or has reason to know of the injury that is
the basis of the claim. Singleton v. City of New York, 632 F.2d 185, 191 (2d Cir. 1980).


                                                 10
           Case 1:20-cv-09171-LLS Document 8 Filed 03/22/21 Page 11 of 26




private home without a warrant “to render emergency aid”) (citing Tierney v. Davidson, 133 F.3d

189, 196 (2d Cir. 1998)). “Risks that a child will suffer actual injury, sexual abuse, or be left

bereft of care and supervision can suffice to create an emergency.” E.D. ex rel. V.D. v. Tuffarelli,

692 F. Supp. 2d 347, 361 (S.D.N.Y. 2010); see also Callahan v. City of New York, 90 F. Supp.

3d 60, 69-70 (E.D.N.Y. 2015) (police responding to 911 call reporting unsupervised minor

children in room in a homeless shelter had probable cause to lawfully enter).

       Plaintiff alleges that police officers came to her home in response to an allegedly false

report that her children were home unsupervised and injured. 4 These allegations strongly suggest

that the police acted lawfully. Plaintiff acknowledges that the police came to her apartment in

response to a 911 call regarding her children’s welfare. Although Plaintiff alleges that the report

was false, the police were not in a position to know the veracity or reliability of the report on

which they relied. “When information is received from a putative victim or an eyewitness,

probable cause exists unless the circumstances raise doubt as to the person’s veracity.” Curley v.

Vill. of Suffern, 268 F.3d 65, 70 (2d Cir. 2001). And “[o]nce a police officer has a reasonable

basis for believing there is probable cause, he is not required to explore and eliminate every

theoretically plausible claim of innocence” before acting on the information. Ricciuti v. New

York City Transit Auth., 124 F.3d 123, 128 (2d Cir.1997).

       Plaintiff provides no facts suggesting that the police should have known that the report

was false, that there was any reason for them to question the reliability of the report, or that any

constitutional violation occurred as a result of the police response to the 911 call. 5


       4
          Plaintiff acknowledges that she was not at home when the police came. It thus appears
that she disputes the characterization that her children were hurt or in need of aid, but does not
dispute that they were unsupervised.
       5
         Plaintiff alleges that the police officers threatened and traumatized her children. The
provision governing appearances in federal court, 28 U.S.C. § 1654, allows two types of


                                                  11
         Case 1:20-cv-09171-LLS Document 8 Filed 03/22/21 Page 12 of 26




       The Court grants Plaintiff leave to file a second amended complaint to provide any facts

in support of a claim against the police arising out of events occurring on July 30, 2020.

       Plaintiff also claims that Officer Canales took no action in connection with her report that

Powell had threatened her with a knife. But there is no right to an investigation by police officers

or other government officials. See DeShaney v. Winnebago Cty. Dep’t of Social Servs., 489 U.S.

189, 195-96 (1989) (the Due Process Clause generally confers no affirmative right to

governmental aid); Bernstein v. New York, 591 F. Supp. 2d 448, 460 (S.D.N.Y. 2008) (holding

that there is “no constitutional right to an investigation by government officials”) (citation

omitted). Any exceptions to this rule do not apply to the facts alleged. See Dwares v. City of

N.Y., 985 F.2d 94, 98-99 (2d Cir. 1993). Accordingly, Plaintiff’s allegation against Officer

Canales fails to state a claim on which relief may be granted.

       4. New York State

       “[A]s a general rule, state governments may not be sued in federal court unless they have

waived their Eleventh Amendment immunity, or unless Congress has abrogated the states’

Eleventh Amendment immunity . . . .” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009).

“The immunity recognized by the Eleventh Amendment extends beyond the states themselves to



representation: “that by an attorney admitted to the practice of law by a governmental regulatory
body, and that by a person representing [her]self.” Eagle Assocs. v. Bank of Montreal, 926 F.2d
1305, 1308 (2d Cir. 1991) (internal quotation marks and citation omitted). Generally, a non-
attorney parent cannot bring an action on behalf of her minor children in federal court without
counsel. See Tindall v. Poultney High Sch. Dist., 414 F.3d 281, 284 (2d Cir. 2005). And
“because pro se means to appear for one’s self, a person may not appear on another person’s
behalf in the other’s cause. A person must be litigating an interest personal to [her].” Iannaccone
v. Law, 142 F.3d 553, 558 (2d Cir. 1998); Cheung v. Youth Orch. Found. of Buffalo, Inc., 906
F.2d 59, 61 (2d Cir. 1990) (“[I]t is not in the interests of minors . . . that they be represented by
non-attorneys.”). A Fourth Amendment “child-seizure claim belongs only to the child, not to the
parent.” Southerland v. City of New York, 680 F.3d 127, 143 (2d Cir. 2012). Plaintiff has alleged
no facts suggesting that she is an attorney, and thus she cannot assert any claims on behalf of her
children. Any claims Plaintiff seeks to assert on their behalf are dismissed without prejudice.


                                                 12
          Case 1:20-cv-09171-LLS Document 8 Filed 03/22/21 Page 13 of 26




state agents and state instrumentalities that are, effectively, arms of a state.” Id. New York has

not waived its Eleventh Amendment immunity to suit in federal court, and Congress did not

abrogate the states’ immunity in enacting 42 U.S.C. § 1983. See Trotman v. Palisades Interstate

Park Comm’n, 557 F.2d 35, 40 (2d Cir. 1977).

        Plaintiff’s § 1983 claims against the State of New York are therefore barred by the

Eleventh Amendment and are dismissed.

        5. Family court referee and judges

        Judges are absolutely immune from suit for damages for any actions taken within the

scope of their judicial responsibilities. Mireles v. Waco, 502 U.S. 9, 11 (1991). Generally, “acts

arising out of, or related to, individual cases before the judge are considered judicial in nature.”

Bliven v. Hunt, 579 F.3d 204, 210 (2d Cir. 2009). “A private actor may be afforded the absolute

immunity ordinarily accorded judges performing their authorized judicial functions if the private

actor’s role is “‘functionally comparable’” to the roles of those judges, or his acts are integrally

related to an ongoing judicial proceeding[.]” Id. (internal citations omitted). This includes

referees in Family Court proceedings. See, e.g., Renner v. Stanton, No. 13-CV-1676 (DLI), 2013

WL 1898389, at *3 (E.D.N.Y. May 7, 2013) (reasoning that similarly to a judge performing acts

in his or her judicial capacity, “a court appointed referee is . . . entitled to absolute immunity for

her official acts”).

        “Even allegations of bad faith or malice cannot overcome judicial immunity.” Id.

(citations omitted). This is because “[w]ithout insulation from liability, judges would be subject

to harassment and intimidation . . . .” Young v. Selsky, 41 F.3d 47, 51 (2d Cir. 1994). Judicial

immunity does not apply when the judge takes action “outside” his judicial capacity, or when the

judge takes action that, although judicial in nature, is taken “in absence of jurisdiction.” Mireles,

502 U.S. at 9-10; see also Bliven, 579 F.3d at 209-10 (describing actions that are judicial in


                                                  13
          Case 1:20-cv-09171-LLS Document 8 Filed 03/22/21 Page 14 of 26




nature). But “the scope of [a] judge’s jurisdiction must be construed broadly where the issue is

the immunity of the judge.” Stump v. Sparkman, 435 U.S. 349, 356 (1978).

        Here, Plaintiff asserts claims against Suffolk County Family Court Referee Amoa,

Suffolk County Family Court Judge Hensley, and Bronx County Family Court Judge Gordon-

Galchus for decisions rendered in ongoing custody proceedings over which they are presiding.

Plaintiff seeks to recover monetary damages based on injuries that she claims arise out of their

official actions, but she does not plausibly allege facts that suggest that they acted outside their

judicial capacities or jurisdiction. Therefore, the Court dismisses Plaintiff’s claims against Amoa,

Hensley, and Gordeon-Galchus because their actions are shielded by absolute judicial immunity.

28 U.S.C. § 1915(e)(2)(B)(iii).

C.      Fair Housing Act

        The Fair Housing Act (FHA) “broadly prohibits discrimination in housing . . . .”

Gladstone Realtors v. Vill. of Bellwood, 441 U.S. 91, 93 (1979). Specifically, it prohibits

discrimination “against any person in the terms, conditions, or privileges of sale or rental of a

dwelling, or in the provision of services or facilities in connection therewith, because of race,

color, religion, sex, familial status . . . national origin,” or disability. 42 U.S.C.§ 3604(b), (f). To

state a claim of disability discrimination under the FHA, a plaintiff must “allege facts that

support a plausible claim that the plaintiff was ‘a member of a protected class,’ suffered relevant

‘adverse’ treatment, and ‘can sustain a minimal burden of showing facts suggesting an inference

of discriminatory motivation.’” Palmer v. Fannie Mae, 755 F. App’x 43, 45 (2d Cir. 2018)

(holding that “to make out a case of discrimination of this sort, a plaintiff may not need to prove

that [his] protected status was a but-for cause of the adverse action [he] suffered, but only a

motivating factor”).




                                                   14
           Case 1:20-cv-09171-LLS Document 8 Filed 03/22/21 Page 15 of 26




       The FHA also prohibits retaliation against persons who have asserted their rights under

the FHA. See 42 U.S.C. § 3617 (unlawful “to coerce, intimidate, threaten, or interfere with any

person in the exercise or enjoyment of, or on account of his having exercised or enjoyed, or on

account of his having aided or encouraged any other person in the exercise or enjoyment of, any

right granted or protected by [among others, §§ 3604 and 3605] of this title”).

       Even based on a liberal reading of Plaintiff’s allegations, the amended complaint does not

state an FHA claim against her landlord, Powell. Plaintiff asserts that Powell discriminated

against her on the basis of her nationality, family size, religion, and source of income. At the

outset, some of these factors are not protected by the FHA or any other federal law. Moreover,

there are no facts showing that Powell’s conduct can be attributed to any animus against Plaintiff

because of a characteristic protected under the FHA. In other words, Plaintiff does not show any

connection between how Powell treated her and her nationality, religion, or familial status.

Instead of alleging facts showing that Powell discriminated against her, Plaintiff relies

exclusively on legal conclusions and “unadorned, the-defendant-unlawfully-harmed-me

accusation[s],” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), which are insufficient to state a

claim under Rule 8 of the Federal Rules of Civil Procedure.

       The Court grants Plaintiff leave to file a second amended complaint to provide any facts

in support of a housing discrimination claim. 6




       6
         If Plaintiff files a second amended complaint that states a viable claim, the Court will
determine whether to exercise its supplemental jurisdiction, under 28 U.S.C. § 1367(c)(3), over
any state law claims. See Martinez v. Simonetti, 202 F.3d 625, 636 (2d Cir. 2000) (directing
dismissal of supplemental state-law claims where no federal claims remained).


                                                  15
         Case 1:20-cv-09171-LLS Document 8 Filed 03/22/21 Page 16 of 26




D.     Federal criminal statute

       Plaintiff asserts that Defendants violated 18 U.S.C. § 1203 (“hostage taking”). Violation

of a federal criminal statute, however, cannot provide the basis for a civil action because a

private citizen cannot prosecute a criminal action in federal court. See Leeke v. Timmerman, 454

U.S. 83 (1981) (a private citizen lacks a judicially recognizable interest in the prosecution or

nonprosecution of another); Robinson v. Overseas Military Sales Corp., 21 F.3d 502, 511 (2d

Cir. 1994) (criminal statutes do not provide private causes of action). Criminal prosecutions are

within the sole province of federal prosecutors who are “immune from control or interference by

citizen or court.” Conn. Action Now, Inc. v. Roberts Plating Co., 457 F.2d 81, 87 (2d Cir. 1972);

see Atkins-Payne v. Dime Savings Bank, 2015 WL 48882495, *3 (W.D.N.Y. Aug. 14, 2015);

New York v. Muka, 440 F. Supp. 33, 36 (N.D.N.Y. 1977). Because Plaintiff has no right or

authority to compel anyone’s prosecution or to enforce federal criminal laws, she lacks standing

to bring such a claim. See Walzer v. Town of Orangetown, No. 13-CV-7971 (CS), 2015 WL

1539956, *6 (S.D.N.Y. Apr. 7, 2015) (a private citizen does not have standing to contest the

nonprosecution of alleged perpetrators).

       In an abundance of caution, the Court grants Plaintiff leave to replead her claims against

the police officers, arising out of the events occurring on July 30, 2020, and her housing

discrimination claims against her landlord.

                                           CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint, filed in forma pauperis under 28 U.S.C. § 1915(a)(1), is

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), (iii).

       The Court grants Plaintiff leave to replead a § 1983 claim against the police officers,

arising out of their arrival at her home on July 30, 2020; and a housing discrimination claim


                                                 16
         Case 1:20-cv-09171-LLS Document 8 Filed 03/22/21 Page 17 of 26




under the FHA against Powell. Plaintiff must submit the second amended complaint to this

Court’s Pro Se Intake Unit within sixty days of the date of this order, caption the document as an

“Second Amended Complaint,” and label the document with docket number 20-CV-9171 (LLS).

A Second Amended Complaint form is attached to this order. No summons will issue at this

time. If Plaintiff fails to comply within the time allowed, and she cannot show good cause to

excuse such failure, the complaint will be dismissed for failure to state a claim upon which relief

may be granted and on immunity grounds.

SO ORDERED.

Dated:   March 22, 2021
         New York, New York

                                                             LOUIS L. STANTON
                                                                  U.S.D.J.




                                                17
              Case 1:20-cv-09171-LLS Document 8 Filed 03/22/21 Page 18 of 26




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK




Write the full name of each plaintiff.                                _____CV_______________
                                                                     (Include case number if one has been
                                                                     assigned)

                           -against-                                      SECOND AMENDED
                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 1/9/17
          Case 1:20-cv-09171-LLS Document 8 Filed 03/22/21 Page 19 of 26




I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ☐ Federal Question

     ☐ Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
         Case 1:20-cv-09171-LLS Document 8 Filed 03/22/21 Page 20 of 26




 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
         Case 1:20-cv-09171-LLS Document 8 Filed 03/22/21 Page 21 of 26




B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                Zip Code




                                                                                          Page 4
         Case 1:20-cv-09171-LLS Document 8 Filed 03/22/21 Page 22 of 26




Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
         Case 1:20-cv-09171-LLS Document 8 Filed 03/22/21 Page 23 of 26




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
         Case 1:20-cv-09171-LLS Document 8 Filed 03/22/21 Page 24 of 26




V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
☐ Yes    ☐ No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
              Case 1:20-cv-09171-LLS Document 8 Filed 03/22/21 Page 25 of 26


                     United States District Court
                     Southern District of New York



    Pro Se (Nonprisoner) Consent to Receive Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

     1. Sign up for a PACER login and password by contacting PACER 1 at
        www.pacer.uscourts.gov or 1-800-676-6856;
     2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. 2 Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.
                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 3

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2You must review the Court’s actual order, decree, or judgment and not rely on the description in the email notice alone.
See ECF Rule 4.3
3The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
                                     500 PEARL STREET | NEW YORK, NY 10007
                                 300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                          PRO SE INTAKE UNIT: 212-805-0175
rev. 2/9/15
             Case 1:20-cv-09171-LLS Document 8 Filed 03/22/21 Page 26 of 26




                                CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

       1. I have regular access to my e-mail account and to the internet and will check regularly for
          Notices of Electronic Filing;
       2. I have established a PACER account;
       3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
          Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
          copies of case filings, including motions, decisions, orders, and other documents;
       4. I will promptly notify the Court if there is any change in my personal data, such as name,
          address, or e-mail address, or if I wish to cancel this consent to electronic service;
       5. I understand that I must regularly review the docket sheet of my case so that I do not miss a
          filing; and
       6. I understand that this consent applies only to the cases listed below and that if I file
          additional cases in which I would like to receive electronic service of notices of documents, I
          must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
       Note: This consent will apply to all cases that you have filed in this court, so please list all of
       your pending and terminated cases. For each case, include the case name and docket number
       (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                         City                     State                      Zip Code


Telephone Number                                         E-mail Address


Date                                                     Signature

Return completed form to:
Pro Se Intake Unit (Room 200)
500 Pearl Street
New York, NY 10007
